Case 6:96-mj-00152-HCV Document 5 Filed 06/14/21 Page 1 of 3
Case 6:96-mj-00152-HCV Document 5 Filed 06/14/21 Page 2 of 3




                                  Sanghavi
                                       517006
                                   54 State Street, 9th Floor
                           Albany
                           New York
                               12207
                                    rharrow@oalaw.com
                                     518-462-5601
Case 6:96-mj-00152-HCV Document 5 Filed 06/14/21 Page 3 of 3




                   June 14, 2021




                               Richard S. Harrow
